By the Court.
The river being a public navigable river, it is free for all the citizens, to navigate their vessels in and to draw seines for the purpose of taking fish — that the bed of the river is the private property of no one, but remains as public as the waters that flow in it — whoever therefore by labor and expense, clears a fish-place in its bed, acquires a right to occupy and enjoy it, in preference to any other; and by a long-continued possession and occupation, in the proper seasons, the right is strengthened and confirmed; and the defendants had no right to disturb or interrupt the plaintiffs in the exercise of their light in their own proper fishing-place, so long as they did not go upon their land.